t c summary opinion united_states tax_court ella m royster petitioner v commissioner of internal revenue respondent docket no 20407-03s filed date ella m royster pro_se aaron gregory for respondent wells judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority all subsequent section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure respondent determined deficiencies in petitioner’s federal income taxes of dollar_figure and dollar_figure for and respectively the issues we must decide are whether petitioner is entitled to head_of_household filing_status for taxable_year sec_2001 and sec_2002 whether petitioner is entitled to claim two dependency_exemption deductions for her minor children for taxable_year sec_2001 and sec_2002 whether petitioner is entitled to claim the earned_income_credit as an individual with two qualifying children for taxable_year sec_2001 and sec_2002 and whether petitioner is entitled to claim the child_tax_credit and the additional_child_tax_credit for taxable_year sec_2001 and sec_2002 background at the time of filing the petition petitioner resided in chesapeake virginia petitioner and kenneth d royster sr mr royster were married on date and had two children during their marriage the couple separated during date on date the juvenile and domestic relations district_court for the city of chesapeake virginia issued an order granting primary physical custody of the two children to mr royster and liberal visitation to petitioner petitioner and mr royster were divorced on date the divorce decree ordered petitioner to pay mr royster dollar_figure per month for child_support petitioner timely filed form sec_1040 u s individual_income_tax_return for taxable_year sec_2001 and sec_2002 on her and returns petitioner filed as a head_of_household and claimed two dependency_exemptions for her two minor children the earned_income_credit and the additional_child_tax_credit on her return petitioner also claimed the child_tax_credit petitioner did not attach to either return a form_8332 release of claim to exemption for child of divorced or separated parents or other written declaration by mr royster respondent determined that petitioner was not eligible for head_of_household filing_status because her children did not live with her for over half of each taxable_year in issue and that she was not eligible for any of the other claimed exemptions and credits accordingly respondent determined a dollar_figure deficiency 1according to the date order liberal visitation includes every other weekend and every other holiday 2the form_4549 income_tax examination changes attached to the notice_of_deficiency for taxable_year shows that respondent applied a dollar_figure overpayment from a subsequent tax_year against petitioner’ sec_2001 deficiency in tax for petitioner’ sec_2001 taxable_year and a dollar_figure deficiency in tax for petitioner’ sec_2002 taxable_year and sent petitioner notices of deficiency on september and date respectively petitioner timely petitioned this court denying that she owed the deficiencies in taxes and requesting the refund of overpayments from subsequent tax years which respondent had used to offset her and tax_liabilities discussion as a general_rule the commissioner’s determinations in the notice_of_deficiency are presumed correct and the burden of proving an error is on the taxpayer rule a 290_us_111 custody is determined by the most recent divorce or custody decree sec_1_152-4 income_tax regs a noncustodial_parent may be entitled to a dependency_exemption deduction under sec_151 if the noncustodial_parent attaches to his or her tax_return 3the amount stated in the notice_of_deficiency for taxable_year was based on respondent’s determination that petitioner’s correct filing_status was married_filing_separately respondent now concedes that petitioner’s correct filing_status is single and that the correct amount of the deficiency for taxable_year is dollar_figure the form_4549 income_tax examination changes attached to the notice_of_deficiency for taxable_year shows that respondent applied a dollar_figure overpayment from a subsequent tax_year against petitioner’ sec_2002 deficiency sec_7491 does not apply in the instant case because petitioner did not comply with the substantiation and document production requirements see sec_7491 a form_8332 or similar written declaration signed by the custodial_parent stating that the custodial_parent will not claim the child as a dependent for the calendar_year sec_152 114_tc_184 the divorce decree incorporated the date custody order that granted primary physical custody to mr royster petitioner as the noncustodial_parent did not attach to her or return a form_8332 or similar written declaration by mr royster stating that he would not claim the children as dependents accordingly we hold petitioner is not entitled to dependency_exemption deductions for her children for taxable_year sec_2001 and sec_2002 in general in order to qualify for head_of_household filing_status the earned_income_credit the child_tax_credit and the additional_child_tax_credit the taxpayer must show that she was entitled to a dependency_exemption deduction for her child and or the child lived with the taxpayer for over half of the taxable_year see secs b a a c a c petitioner did not provide credible_evidence that her children lived with her for over half of each taxable_year in issue5 and as noted above petitioner is not entitled to dependency_exemption deductions for her children for each taxable_year in 5at trial petitioner admitted that she did not have any evidence proving that her children lived with her for over half of each year in issue issue accordingly we hold petitioner is not entitled to file as a head_of_household or claim the earned_income_credit the child_tax_credit and the additional_child_tax_credit for taxable_year sec_2001 and sec_2002 to reflect the foregoing decision will be entered for respondent
